        Case 8:18-cr-00157-TDC Document 225-1 Filed 07/02/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  (Southern Division)




 UNITED STATES OF AMERICA,

                        v.                             Criminal No. 18-157-TDC

 LEE ELBAZ,

        Defendant.




                                     [PROPOSED] ORDER

       Upon consideration of the motion of Defendant Lee Elbaz to compel the Government to

obtain an order of use immunity, the opposition thereto, and the entire record herein, it is by the

Court on this __ day of July, 2019, hereby

       ORDERED that the motion is GRANTED; and it is further

       ORDERED that within 24 hours of the date of this Order, the Government shall seek an

order granting immunity for each of the four witnesses for which this Court has previously

authorized the taking of depositions under Rule 15.



                                              _________________________
                                              The Hon. Theodore D. Chuang
                                              United States District Judge
